Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 8/13/2020. Claims 1-11 and 13-20 are pending and an action on the merits is as follows.

Response to Arguments
Applicant’s arguments, see pages 7-17, filed 8/13/2020, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn. 
Applicant's arguments with respect to claims 11 and 14-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 17, the claim says the second main beading “portiont” instead of “portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 11, 13, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Publication 2014/0133073 to Ahn et al. in view of US PG Publication 2015/0253599 to Park et al.

Regarding claim 11, Ahn discloses a display device comprising
a display panel that includes a curved display surface (display panel 110) and a bottom chassis (bottom chassis 150) that supports the display panel and have a shape that corresponds to the curved display surface (figure 4).
Ahn discloses that the bottom chassis has a shape reinforcing member 190 (figure 4, paragraph 73).
Ahn does not explicitly disclose the bottom chassis comprises a base portion, main beading portions that protrude from the base portion by a first length, and sub-beading portions that protrude from the base portion by a second length that differs from the first length, wherein each of the sub-beading portions is disposed between the main beading portions. 
Park teaches a display device wherein the bottom portion 110 comprises a base portion (figures 5 and 7, part of the first sidewall 121/620 area), main beading portions (first strength portions 111a/610a) that protrude from the base portion by a first length (first strength area has a thickness of at least T3 in figure 5, the area also has a concave center that protrudes from the boundary of T3), and sub-beading portions (second strength portions 110b/610b) that protrude from the base portion by a second length that differs from the first length (a thickness of T4, paragraph 78 says the thickness T4 is smaller than the thickness of T3), wherein each of the sub-beading portions is disposed between the main beading portions (shown in figures 5 and 7).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Ahn and Park before 

Regarding claim 13, Park teaches that the first length is longer than the second length (paragraph 78).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Ahn and Park before him or her, would find obvious a device wherein the first length is longer than the second length so that strength is improved at the portions which the longer length.

Regarding claim 15, Park teaches that each of the main beading portions comprises a groove formed therein and having a predetermined depth (shown in figure 5).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Ahn and Park before him or her, would find obvious a device wherein each of the main beading portions comprises a groove formed therein and having a predetermined depth so strength may be improved for a display device without the cost of using reinforcing members (paragraph 7).

Regarding claim 20, Anh discloses that the backlight unit further comprises a reflection member disposed between the light guide member and the bottom chassis (paragraph 61, bottom chassis may receive a reflecting plate and then the light guide plate 132).


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a display device comprising various elements as claimed, more specifically, wherein the bottom chassis comprises a plurality of first main beading portions that extend in a first direction and are spaced apart in a second direction that crosses the first direction, a second main beading portion that extends between first ends of the first main beading portions and that extends in the second direction, a third main beading portion that extends between second ends of the first main beading portions and that extends in the second direction, a first sub-beading portion that crosses a center portion of each of the first main beading portions and that extends in the second direction, a second sub-beading portion that is between the first sub-beading portion and the second main beading portion, that crosses a portion of each of the first main beading portions, and that extends in the second direction, and a third sub-beading portion that is between the first sub-beading portion and the third main beading portion, that crosses another portion of each of the first main beading portions, and that extends in the second direction.

Claims 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a display device comprising various elements as claimed, more specifically, wherein the bottom chassis comprises a plurality of first main beading portions that extend in a first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2010/0246111 to Yokota et al. discloses in figure 11 drawn portions 66 for reinforcing the display panel but it is lacking the second and third main beading portions that connect the ends of the main beading portions.
US PG Publication 2011/0080695 to Cho et al. discloses in figures 5a-5e a variety of beading patterns for improving the strength of a display chassis.

US PG Publication 2006/0193120 to Huang discloses a truss 21 with a shape that is similar to the claimed beading pattern but is separate from the chassis.
	US PG Publication 2001/0035931 to Kumagai et al. discloses in figure 2 a sealing member 3 with a lattice of ribs to increase rigidity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J SNYDER whose telephone number is (571)270-5291.  The examiner can normally be reached on M-F; 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J SNYDER/
Examiner, Art Unit 2875


/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875